Citation Nr: 0200177	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  97-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by chest pain, due to a gastrointestinal disorder.

2.  Entitlement to service connection for dyspnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1971 
through June 1995, when he retired from the United States 
Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that the claims of entitlement to 
service connection for chest pain and dyspnea were denied 
because they were not well grounded.  In a September 1997 
Hearing Officer's Decision, the RO denied the claims of 
entitlement to service connection for a condition manifested 
by chest pain due to a gastrointestinal condition and for 
dyspnea, concluding that the claims were not well grounded.  

The veteran also presented testimony at a hearing held before 
the undersigned Member of the Board at the RO in September 
2001.  Transcripts of both the veteran's hearings are of 
record.


REMAND

The veteran contends that he suffers from a condition 
manifested by chest pain due to a gastrointestinal disorder, 
and from dyspnea.  It appears that several theories of 
entitlement are potentially applicable in this case, as will 
be discussed herein.  

At the outset, the Board notes that legislation enacted 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (recently codified at 38 U.S.C.A. 
§§ 5100, 5103A, 5126, and codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5106, 5107), contains extensive provisions 
modifying procedures for the adjudication of claims for VA 
benefits.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (38 U.S.C.A. 
§§ 5107, Historical and Statutory Note (West Supp. 2001)).

The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  

The VCAA also provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (now codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In this case, the RO most recently adjudicated the claims on 
appeal in September 1997, at which time they were denied on 
the basis that they were not well grounded.  Since that time, 
the veteran has not been advised of the newly enacted 
provisions of the VCAA or of its implementing regulations, 
nor has the RO had an opportunity to readjudicate the 
veteran's claims on the merits without reference to the now 
eliminated well-groundedness requirement.  Given the 
circumstances in this case, the Board finds that, as a matter 
of due process, a remand is required.  See Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

Moreover a review of the claims presented reflects that 
additional evidentiary development is required.  The Board 
notes that, at his September 2001 hearing before the 
undersigned, the veteran testified that he had served in the 
Persian Gulf War.  He was not specific as to how long he had 
served in the Southeast Asia region, but he did say he was in 
the 18th Airborne Corps, flying over and back to an air base 
in Saudi Arabia, spending an unspecified amount of time on 
the ground.  It does not appear that the veteran had 
previously mentioned any Persian Gulf service to the RO.  His 
DD Form 214, documenting his separation from active service, 
does not show Persian Gulf service, so this aspect of the 
case will require further inquiry, and verification by the 
service department.

Therefore, several theories of entitlement are possible in 
conjunction with the veteran's claims, including direct 
service incurrence, secondary service connection, and the 
possibility that the claimed conditions are manifestations of 
an undiagnosed illness sustained during service in the 
Persian Gulf, inasmuch as it appears the veteran had service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War and there is at least some evidence that he 
has exhibited objective indications of chronic disability, 
manifested by signs or symptoms such as those listed in  38 
C.F.R. § 3.317.

The facts of this case may be summarized as follows.  The 
service medical records contain references to complaints of 
chest pain, dyspnea, and indigestion/heartburn.  The 
veteran's retirement examination, conducted in January 1995, 
reflects that he complained of shortness of breath and of 
recurrent chest pain; however, no clinical abnormalities of 
the heart, lungs, or chest were noted.  During a VA 
examination conducted in September 1995, the veteran reported 
that, for the past 20 years, he had been treated for 
hypertension, and he also mentioned experiencing occasional 
heartburn.  Pulmonary function testing was normal.  In the 
initial rating decision on the veteran's claim, in December 
1995, entitlement to service connection was established for 
several disabilities, including hypertension.  

The most recent VA examination was conducted in August 1996, 
at which time the veteran complained of occasional chest 
pain, with a sense of breathlessness, and heartburn.   At 
that time an upper gastrointestinal series was normal.  
Diagnoses which included dyspepsia and musculoskeletal chest 
wall pain secondary to left radical nephrectomy (performed in 
March 1992) were made.  By rating action of August 1997, 
entitlement to service connection was granted for partial 
removal of the left 11th and 12th ribs, incidental, during 
nephrectomy.  

At his September 2001 Travel Board hearing,the veteran stated 
that he experienced symptoms of chest pains and shortness of 
breath.  He also confirmed that he had served on active 
military duty for 24 years, including service in Southwest 
Asia during the Persian Gulf War.  Medical records received 
at the hearing include a January 2000 record noting a history 
of hiatal hernia and reflux, complaints of heartburn, and 
mild shortness of breath, and showing a pertinent diagnosis 
of reflux.  A November 2000 record noted abdominal pain, 
nonspecific, and a December 2000 report indicated, in 
pertinent part, abdominal pain, resolved.

The service medical records and the current evidence document 
complaints of the conditions claimed by the veteran, i.e., 
chest pains and dyspnea.  However, the Board notes that it is 
not clear whether the claimed conditions in and of themselves 
constitute current, chronic disabilities, as opposed to mere 
symptoms.  Moreover, neither the nature or the etiology of 
the claimed conditions is clear.  As discussed in detail 
above, the recently enacted VCAA contains new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  For example, the Act requires 
the Secretary to obtain a medical opinion or examination, if 
it is determined that if the evidence of record contains 
competent evidence that the claimant has a current 
disability; indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service (or a service-connected disability); and does not 
contain sufficient medical evidence to make a decision on the 
claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)); see also 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
Accordingly, the Board believes that an examination is 
warranted in this case.  

The Board has also considered the possibility that the 
conditions claimed by the veteran may have been incurred as a 
result of his Persian Gulf service.  Upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:

(i) became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section shall 
be rated using evaluation criteria from part 4 of 
this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws 
of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving 
the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service 
in the Southwest Asia theater of operations during 
the Persian Gulf War.

(2) the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (2000).

Previously, and during the time the present appeal was 
perfected, the United States Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims issued a decision holding that VA was not permitted to 
assist a claimant in developing a claim which was not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
en banc consideration denied, 13 Vet. App. 205 (1999) (per 
curiam).

Consistent with that caselaw, and with respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf war;

(2) the manifestation of one or more signs or symptoms 
on an undiagnosed illness;

(3) an objective indication of chronic disability during 
the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court of Appeals for Veterans Claims had occasion to 
analyze that opinion, determined that the fourth element 
listed, requiring medical nexus evidence, was impermissibly 
restrictive, and expressly declined to adopt the General 
Counsel opinion.  The Court did, however, find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).  That decision 
has recently been withdrawn, and the matter remanded to the 
Board.  Neumann v. Principi, 14 Vet. App. 304 (2001) (per 
curiam order).

In light of the veteran's Persian Gulf War service, his 
claimed disorders, and the aforementioned law and 
regulations, the veteran should be afforded a VA examination 
to determine whether a clinical diagnosis can be ascribed to 
his claimed conditions consisting of chest pain and dyspnea; 
if so, whether any such diagnosis may be directly service-
connected; whether they may be ascribed to currently service-
connected disorders on a secondary basis; and/or whether 
these conditions may have been incurred as a result of 
service in the Persian Gulf.

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands compensation availability for Persian 
Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law are effective 
on March 1, 2002.

Because it is unclear, at this juncture, whether the 
veteran's claimed disabilities in this appeal may be service-
connected on the basis that they were incurred in service on 
a direct basis, were secondary results of already service-
connected disabilities, are subject to service connection 
under the Persian Gulf presumptions, or should be denied as 
non-service-connected, the Board is unable to determine 
whether the new provisions of the law will benefit the 
veteran in his claim.

The importance of the new examination to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  See 38 C.F.R. § 3.655.  We further 
emphasize to the veteran, as has the Court of Appeals for 
Veterans Claims, that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Thus, the Board finds that additional development is 
necessary, and this case is remanded to the RO for the 
following development:

1.  The RO should request that the veteran 
submit the names and addresses of all 
medical care providers who have treated him, 
since he was seen by his physician in 
December 2000, for chest pain and dyspnea, 
any conditions primarily manifested by these 
symptoms, and/or any signs or symptoms of 
undiagnosed illness.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate them 
with the claims file.

2.  The RO should request that the veteran 
submit any official documentation he may 
have of his service in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War.  If the veteran is unable to 
adequately establish such service, the RO 
should then request, from the appropriate 
element of the service department, 
verification of the veteran's claimed 
service in the Persian Gulf War.

3.  The veteran should be afforded a VA 
examination, to determine whether a clinical 
diagnosis can be ascribed to his claimed 
disorders consisting of chest pain and 
dyspnea, and whether the etiology of these 
conditions can be determined.

a.  Following a review of the claims 
folder, the examiner should be requested 
to address whether it is at least as 
likely that either claimed condition, if 
currently manifested, is etiologically 
linked to service or to one of the 
veteran's service-connected disabilities 
(consisting of the residuals of left 
nephrectomy for cystic nephroma; partial 
removal of the left 11th and 12th ribs, 
incidental during nephrectomy; 
hypertension; arthritis of the elbows 
and knees; residuals of a back injury 
with degenerative disc disease of L4-L5; 
and erectile dysfunction due to 
nephrectomy).

b.  The examiner is requested to address 
whether the claimed conditions 
constitute disabilities in and of 
themselves or whether they are merely 
symptoms of disability either already 
service-connected or otherwise 
manifested, and the specific disability 
should be identified (e.g., the examiner 
should attempt to distinguish a finding, 
on VA examination in September 1996, of 
musculoskeletal chest wall pain 
secondary to left radical nephrectomy).

c.  If service in the Persian Gulf War 
is verified, the examiner should also be 
requested to determine whether the 
veteran manifests signs and symptoms of 
an undiagnosed illness primarily 
manifested by chest pain and/or dyspnea, 
or a medically unexplained chronic 
multisymptom illness, as a consequence 
of his service in the Persian Gulf War.

All indicated studies should be undertaken, 
and all manifestations of current disability 
should be described in detail.  The claims 
file, to include a copy of this Remand, must 
be made available to, and be reviewed by the 
examining physician(s) in connection with 
the examination.  A complete rationale 
should be provided for any opinion or 
conclusion expressed.

3.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.

4.  Following completion of the development 
requested above and any further indicated 
development, the RO should readjudicate the 
claims of entitlement to service connection 
for chest pain and dyspnea under the 
theories of direct and secondary incurrence, 
as well as pursuant to the provisions of 38 
C.F.R. § 3.317.  If the benefits sought on 
appeal are not granted to the satisfaction 
of the veteran, a supplemental statement of 
the case should be issued, and the veteran 
and his representative should be afforded 
the appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The 
purpose of this REMAND is to obtain additional medical 
evidence. The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).


